Citation Nr: 0127264	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  98-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In September 2001, the veteran had a hearing at the RO before 
the undersigned Member of Board.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

This new law also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d) (as amended); 
66 Fed. Reg. 45, 630 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159 (c)(4)(i)(A-C)).  

The veteran maintains that he developed peripheral neuropathy 
as a result of his exposure to Agent Orange during his tour 
of duty in Vietnam.  In this regard, the veteran's DD Form 
214 indicates that he served in the Republic of Vietnam 
during the Vietnam Era.  However, other than the veteran's 
assertions, there is no evidence in the claims file to 
support his account of exposure to herbicides in service.  
While the evidence of record indicates that the veteran 
suffers from chronic peripheral neuropathy, the statutory 
presumption that certain diseases are the result of exposure 
to herbicide in service is inapplicable in the case of 
chronic peripheral neuropathy.  38 U.S.C.A. § 1116(a) (West 
1999 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309(c), (e) (2001).  
As such, the law, as authoritatively interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
permits a presumption of herbicide exposure in service only 
in instances where the veteran has developed one or more of 
the enumerated conditions under § 1116(a) (as amended) and 
§ 3.309(c) (as amended); and thus the veteran's alleged 
exposure cannot be presumed in this case.  See McCartt v. 
West, 12 Vet. App. 164, 168 (1999).  

That notwithstanding, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct service causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see 
also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  In 
accordance with this legal precedent, the Board observes that 
during the September 2001 Board hearing the veteran and his 
spouse testified to the effect that the veteran suffered 
symptoms of a restless leg, which included tingling and 
weakness, during service, and that the veteran has continued 
to experience similar symptoms.  Moreover, the veteran has 
also provided a medical opinion from a private physician that 
links his current diagnosis of chronic peripheral neuropathy 
to his (alleged) Agent Orange exposure.

Therefore, in accordance with the VA's duty to assist the 
appellant in developing further evidence which might support 
his claim, as required by VCAA, it is now incumbent upon the 
VA to attempt to secure information which might confirm that 
the veteran was exposed to Agent Orange in service.  For this 
task, reference to official Government records will be 
necessary in order to ascertain where and when herbicide 
agents were applied in Vietnam, and whether the veteran was 
present in the pertinent locations and at the pertinent 
times.  The appropriate contact point for VA to obtain such 
information would appear to be the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  

In order to assist the USASCRUR in providing specific and 
relevant information, the veteran has testified that he was 
stationed at "Phu Bai" during his entire tour of duty in 
the Republic of Vietnam.  With this information, the RO 
should ask the veteran to specify under what circumstances he 
may have been exposed to Agent Orange during his service in 
Vietnam.  In addition, the RO should secure, from the 
appropriate military service department, copy of the 
veteran's DA Form 20 (Enlisted Qualification Record), or 
equivalent service personnel records, to verify the veteran's 
dates of service in Vietnam and his unit assignment while in 
that country.  Then, once that information is received, the 
RO should forward the information supplied by the appellant, 
along with the veteran's service personnel records, to 
USASCRUR, and ask that agency to provide a report as the 
extent, if any, of the veteran's exposure to Agent Orange or 
other herbicides in service.

As to the medical evidence of record, the veteran's service 
medical records including the report of the August 1968 
separation examination are negative for treatment, clinical 
findings, or a diagnosis pertaining to peripheral neuropathy.   

Post service medical records reflect the veteran was first 
diagnosed as having peripheral neuropathy in the 1990s.  A 
private medical record, dated in May 1996, provides that the 
veteran had an onset of lower extremity discomforts beginning 
in 1985 while exercising on Nautilus equipment.  It was noted 
that the veteran was diagnosed as having restless leg 
syndrome, but no etiology of the disorder at that time was 
provided.  Another private medical entry, dated in June 1996, 
provides that the peripheral neuropathy was felt to be 
related to a spinal cord involvement.  At a March 1997 VA 
Agent Orange examination, the veteran complained of weakness, 
tingling, and burning pain in the right upper and lower 
extremity beginning in the 1970s.  At the conclusion of a 
physical examination, the examiner concluded that the veteran 
had profound symptoms in the upper and lower extremities on 
the right side, and that he has had several operations.  The 
examiner noted that such pathology has been labeled as 
peripheral neuropathy.  The examiner indicated that the 
diagnosis was inconclusive and needed to be confirmed by 
recommended consultants.  No opinion regarding the etiology 
of the veteran's disorder was proffered.  The findings of an 
April 1997 VA electro-diagnostic suggested mild peripheral 
neuropathy; it was noted that the diagnosis did not explain 
the degree and distribution of pain and weakness described by 
the veteran.  

The record includes private medical statements regarding the 
etiology of the veteran's peripheral neuropathy.  In a 
medical statement dated in February 1998, Gilbert S. 
Chandler, III, M.D., one of the veteran's treating 
physicians, noted the veteran's history of neck and right 
upper extremity pain.  Dr. Chandler indicated that he could 
not state for certain whether the veteran's pain was related 
to AO exposure, but indicated that such a connection was 
possible.  In a statement dated in February 1998, Richard W. 
Sarrell, M.D., stated that the veteran's history of AO 
exposure could have played a role in the neurological 
symptoms.  However, in August 1998, Dr. Sarrell linked the 
veteran's peripheral neuropathy to AO exposure.  

The medical evidence reflects some uncertainty as to the 
etiological relationship between the veteran's peripheral 
neuropathy and his exposure to Agent Orange.  Therefore, a VA 
examination regarding the origin of the peripheral neuropathy 
is warranted in this matter.  The medical examiner should 
review the evidence as to the veteran's exposure (if 
documented) to Agent Orange in service, and should render an 
opinion as to whether the veteran has current neurological 
disorder (to include chronic peripheral neuropathy) 
attributable to herbicide exposure.  

At the September 2001 hearing, the veteran testified that 
treatment records pertaining to his peripheral neuropathy of 
Dr. Gilbert Chandler since April 1998 and of Dr. Richard 
Sarrell since February 1998 are outstanding.  An attempt to 
obtain these records or documented information that such 
record no long exist should be undertaken.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should also contact the 
veteran and ask him to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA who have treated him for 
peripheral neuropathy since separation 
from service.  If and when the veteran 
responds and provides any necessary 
authorizations, the RO should contact the 
named health care providers and ask them 
to provide copies of all clinical records 
documenting such treatment that are not 
already of record.  In any event, the RO 
should obtain all treatment records 
regarding the veteran's peripheral 
neuropathy of Dr. Richard W. Sarrell 
since February 1998; and of Dr. Gilbert 
Chandler since April 1998.  All records 
obtained should be associated with the 
claims file.  If the RO is unable to 
obtain the identified records, it should 
follow the procedure under the Veterans 
Claims Assistance Act.

2.  The RO should also give the veteran 
the opportunity to provide specific 
information concerning his purported 
exposure to Agent Orange in service, 
including the dates of his tour of duty 
in Vietnam, approximate dates and 
locations, as well as the circumstances, 
of the claimed exposure, and the unit(s) 
in which he served.  While the veteran 
has indicated that he was stationed at 
stationed at "Phu Bai" during his 
entire tour of duty in the Republic of 
Vietnam, the RO should request that the 
veteran to provide specific information, 
including dates, places, unit 
assignments, etc.  

3.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims folder.  

4.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the dates of the 
veteran's tour of duty in Vietnam, as 
well as the reported areas of duty during 
that time.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
related documents, should be sent to the 
USASCRUR.  The USASCRUR should be 
requested to provide any additional 
information that might corroborate 
whether the veteran was exposure to 
herbicide agents in service.

5.  If the information from the USASCRUR 
confirms that the veteran was exposed to 
Agent Orange and/or other herbicides 
during his service in Vietnam, the RO 
should inform the appellant of the 
documented exposure.  The RO should also 
inform the veteran that he may submit any 
additional evidence that his chronic 
peripheral neuropathy was caused by 
exposure to Agent Orange in service.  

6.  If the information from the USASCRUR 
confirms that the veteran was exposed to 
Agent Orange and/or other herbicides 
during his service in Vietnam, the 
veteran should then be provided a VA 
neurological examination to determine the 
nature and etiology of any peripheral 
neuropathy found to be present.  The 
claims folder must be made available to 
the examiner so that the pertinent 
clinical records may be studied in 
detail.  All indicated studies should be 
completed.  The examiner should provide 
an opinion addressing whether the veteran 
currently has a neurological disorder, to 
include chronic peripheral neuropathy, as 
a result of exposure to the Agent Orange, 
or any other incident of service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.

7.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(as amended) and the implementing 
regulations are fully complied with and 
satisfied.

8.  The RO should ensure that the 
examination report contains all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Then the RO should 
undertake any other indicated development 
and readjudicate the claim for service 
connection for service connection for 
peripheral neuropathy.  

If the benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.   

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this REMAND is to obtain 
additional clinical evidence, insure that the veteran 
receives due process of law and to comply with the VCAA.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


